DETAILED ACTION

Status of Claims
Claims 1 – 3, 5 – 6, 10 – 14, 16 – 17, & 21 – 22 were previously pending and subject to a final office action mailed 09/09/2021. Claims 1 & 12 were amended in a reply filed 01/04/2022. Claims 1 – 3, 5 – 6, 10 – 14, 16 – 17, & 21 – 22 have been examined and are subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 01/04/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 01/04/2022, with respect to the rejection under 35 USC 101 have been considered but are not persuasive.

Applicant initially argues, on pp. 11 – 13, with respect to the previous rejection under 35 USC 101, that the claims “integrate any recited abstract idea into a practical application” by reciting “specific elements {as cited from paras. 14, 17, & 28 of spec.} to accomplish these benefits and improvements… specifically, in order for a carrier entity to address not being able to modify their pricing and communicate it to shipper and 3PL customers in real-time… the systems and methods discussed herein address technical challenges, namely establishing dynamic data collection, analysis, and communication 

Examiner respectfully disagrees that the instant claims integrate the recited judicial exception into a practical application. Examiner initially notes that the emboldened cited section pf paragraph 17 in Applicant’s remarks, highlighting the asserted technical solution of “establishing dynamic data collection, analysis, and communication across dedicated computer systems, including different systems for different carrier entities and shipper entities,” does not amount to an improvement to the functionality of a computing device or any other technology. For example, this purported technical solution amounts to both mere instruction to apply an exception as well as field of use and technological environment elements - neither of amount to an improvement to the functionality of a computing device or any other technology. 

As noted in MPEP § 2106.05(f), a “method of using advertising as an exchange or currency being applied or implemented on the Internet” is an example where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014)). As per MPEP § 2106.05(h), examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include “specifying that the abstract idea of using advertising as currency is used on the Internet, because this narrowing limitation is merely an attempt to limit the use of the abstract idea to a particular technological environment” (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014)), which found that “a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.” Therefore, it has been clarified by the courts that the implementation of a judicial exception over a network, using various generic computing devices, does not amount to an improvement to a computing device 

Moreover, the additional computer-related elements of “transportation management system (TMS),” “computer processor,” “server,” “transceiver,” “electronic device,” and “memory” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The elements of “retrieving, directly from a carrier entity via an application programming interface (API) associated with the carrier entity and implemented over a second network connection, (i) base pricing data of the carrier entity, (ii) real-time or near-real-time data representative of a set of operation conditions associated with the carrier entity, and (iii) a set of dynamic pricing rules,” “sending, via the first network connection, the dynamic pricing rate to the TMS for access by the shipper entity,” “compiling data indicating a rate at which the dynamic pricing rule is triggered,” and “calculating, by the computer processor based on the real-time rate at which the dynamic pricing rule is triggered, an adjustment to the pricing adjustment indicated by the dynamic pricing rule” are directed to insignificant extra-solution activity (see MPEP § 2106.05(g)) and are not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Examiner further notes that the highlighted elements of the claims e.g., a “real-time rate” and “receiving, from the electronic device associated with the carrier entity via the user interface, a selection to apply the adjustment to the pricing adjustment” likewise do not amount to an improvement to the functionality of a computing device or any other technology because specifying that compiled data indicates a “real-time rate” is directed to mere data gathering (insignificant extra-solution activity) regardless of whether the data is “real-time,” while receiving a selection from the carrier entity to apply the adjustment to the pricing adjustment is a part of the judicial exception itself. That the 

Applicant next argues, on pg. 14, that “claim 1 as a whole is integrated into a practical application because the claim recites specific steps that accomplish a result that realizes an improvement in existing transportation and logistics systems” because “claim 1 recites that the shipper entity interfaces with the TMS, and that the request for the shipping quote is received from the TMS via the first network connection” and “that the base pricing data, the real-time or near-real-time data representative of the set of operating conditions, and the set of dynamic pricing rules is received directly from the carrier entity via the API implemented over the second network connection. In other words, data or information is received or retrieved via two distinct systems and communication channels, namely: (1) the TMS via the first network connection, and (2) the API implemented over the second network connection” and that “These two distinct systems and communication channels address the technical challenge outlined in paragraph [0017] of the as-filed specification, namely “establishing dynamic data collection, analysis, and communication across dedicated computer systems, including different systems for different carrier entities and shipper entities.”

Examiner respectfully disagrees, and refers to the above explanation as to why limitations specifying that the judicial exception is performed over a network, using computing devices, does not amount to an improvement to the functionality of a computing device or any other technology. Mere data gathering has been found by the courts to be insignificant extra-solution activity (see MPEP § 2106.05(g)(3)). In other words, the step of “retrieving, directly from a carrier entity via an application programming interface (API) associated with the carrier entity and implemented over a 

Additionally, limitations found by the courts to be well-understood, routine and conventional activity include the functionality of ‘receiving or transmitting data over a network,’ and do not amount to an improvement to a computer or any other technology (see MPEP § 2106.05(d)(II)). Elements specifying that multiple networks are used to transmit information, using multiple computing devices, also amount to generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)), and are therefore not indicative of an improvement to the functionality of a computing device or any other technology. Therefore, the instant claims recite a judicial exception without integration into a practical application, and are therefore ineligible under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3, 5 – 6, 10 – 14, 16 – 17, & 21 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a request for a shipping quote related to a shipping job involving the transportation of physical goods from an origin location, the request for the shipping quote indicating a set of parameters for the shipping job,” “determining… based on the base pricing data and the set of parameters for the shipping job, a base pricing rate for the carrier entity to fulfill the shipping job,” “determining… from the real-time or near-real-time data representative of the set of operating conditions associated with the carrier entity, an available capacity of the carrier entity associated with the origin location,” “determining… a dynamic pricing rule of the set of dynamic pricing rules 
	
2A Prong 1: The limitations of “receiving… a request for a shipping quote related to a shipping job involving the transportation of physical goods from an origin location, the request for the shipping quote indicating a set of parameters for the shipping job,” “determining… based on the base pricing data and the set of parameters for the shipping job, a base pricing rate for the carrier entity to fulfill the shipping job,” “determining… from the real-time or near-real-time data representative of the set of operating conditions associated with the carrier entity, an available capacity of the carrier entity associated with the origin location,” “determining… a dynamic pricing rule of the set of dynamic pricing rules relevant to the shipping job and based on the available capacity, associated with the origin location, the dynamic pricing rule indicating a pricing adjustment to the base pricing rate,” “calculating… based on the base pricing rate and the pricing adjustment indicated by the dynamic pricing rule, a dynamic pricing rate for the carrier entity to fulfill the shipping job,” “calculating… based on the real-time rate at which the dynamic pricing rule is triggered, an adjustment to the pricing adjustment indicated by the dynamic pricing rule,” “display… information indicating (i) the real-time rate at which the dynamic pricing rule is triggered, and (ii) an adjustment to the pricing adjustment indicated by the dynamic pricing rule, the adjustment based on the real-time rate at which the dynamic pricing rule is triggered,” 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “transportation management system (TMS),” “computer processor,” “server,” “transceiver,” “electronic device,” and “memory” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The elements of “retrieving, directly from a carrier entity via an application programming interface (API) associated with the carrier entity and implemented over a second network connection, (i) base pricing data of the carrier entity, (ii) real-time or near-real-time data representative of a set of operation conditions associated with the carrier entity, and (iii) a set of dynamic pricing rules,” “sending, via the first network connection, the dynamic pricing rate to the TMS for access by the 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “transportation management system (TMS),” “computer processor,” “server,” “transceiver,” “electronic device,” and “memory” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the additional elements of “shipments,” “physical goods,” “origin,” “shipper entity,” and “carrier entity” in the claims are recited at a high level of generality and merely limit the field of use to the shipping industry.  The insignificant extra-solution activity of “retrieving, directly from a carrier entity via an application programming interface (API) associated with the carrier entity and implemented over a second network connection, (i) base pricing data of the carrier entity, (ii) real-time or near-real-time data representative of a set of operation conditions 

Furthermore, dependent claims 2 – 3, 5 – 6, 10 – 11, 13 – 14, 16 – 17, & 21 – 22 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional elements of “server” and “transceiver” in the dependent claims are recited at a high level of generality and perform generic computer functions routinely used in computer environments. The additional elements of “retrieving the pricing rule data from the at least one carrier entity via an application programming interface (API)” and “generating a dashboard interface” are merely generally linking the judicial exception to a particular technological environment (see MPEP § 2106.05(h)). The additional elements of “carrier entity” and “shipper entity” in dependent claims are recited at a high level of generality and merely limit the field of use of the abstract idea to the field of shipping. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea generically-recited computing devices, and thus are ineligible.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628